République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

ANNEXE 7

RESPONSABILITÉS TECHNIQUE DE
XCALIBUR SUR LA CARTOGRAPHIE
GÉOPHYSIQUE AÉROPORTÉE

Page 1of5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

Table des Matières

SECTION 1: RESPONSABILITÉS DE XCALIBUR SUR LE LEVÉ.

1.1 AÉRONEF....
1.2 PERSONNEL QUALIFIÉ ….
1.3 AUTRES RESPONSABILITÉS .
1.4 MAINTENANCE DES STANDARDS DE LEVÉ.
1.4.1 Inspection Technique:
1.4.2 Vérification sur terrain.
1.4.3 Vérification des données en vol:.
1.4.4 Données de levé incomplète.
1.4.5 Re-vols — Perte de données:

WU h BR à à EU WW

Page 20f5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

SECTION 1: RESPONSABILITÉS DE XCALIBUR SUR LE LEVÉ

Pour les opérations sur le terrain, l'entrepreneur sélectionné sera responsable des points suivants:
1.1 AÉRONEF

La fourniture, l'entretien et l'opération des aéronefs bien équipés et SA CAA approuvé pour réaliser
ce type de levé, y compris la fourniture de carburant nécessaire et lubrifiants. La fourniture des
aéronefs de secours, convenablement aménagés, SA CAA approuvé et disponible pour le levé.
L'aéronef de secours doit être prêt pour la mobilisation dans les 30 jours de la réception d’une
demande écrite de l'autorité technique. (Cette disposition peut être satisfaite par un accord
documenté avec une autre société qui fournit ce service). Tous les équipements techniques et
instruments, avec pièces de rechange nécessaires pour exécuter le levé géophysique aéroporté d'une
manière expéditive (voir Spécifications techniques, Section 3).

1.2 PERSONNEL QUALIFIÉ

Le choix du personnel qualifié et des locaux requis pour exécuter les travaux de projet:

Directeur du projet (bureau ou terrain)
Ingénieur de maintenance (bureau ou terrain)
Gestionnaire sur terrain (peut aussi être un des suivants):
«Pilote (surterrain)
*__ Contrôleur de qualité (sur terrain)
+ Opérateur d'instrument ou Co-pilote (sur terrain)

Un minimum de 2 membres sur terrain, à l'exclusion du mécanicien de l'avion sont indispensables.

a) Gestionnaire sur terrain: 2 ans d'expérience pertinente dans ce type de projet de levé
géophysique.

b) Pilotes: doivent être titulaires d’une licence de pilote professionnel valide, applicable au type
d'aéronef approprié, émis par SA CAA et sera en mesure de fournir une preuve à la demande
de l'autorité contractante. En outre, les pilotes auront au moins 300 heures de vol sur ce type
de levés géophysiques à basse altitude et seront en mesure de fournir une preuve à la
demande de l'autorité contractante.

c) Contrôleur de qualité sur terrain: aura au moins 2 ans d'expérience sur ce type de projets de
levé géophysique dans les 3 dernières années et sera en mesure de fournir une preuve, à la
demande de l'autorité contractante.

d) Opérateur de l'instrument : aura au moins 1 an d'expérience sur ce type de levé géophysique
et sera en mesure de fournir une preuve, à la demande de l'autorité contractante.

e) Ingénieur de maintenance : doit être en possession d’une licence valide de AME et être en
mesure de fournir la preuve à la demande par l'autorité contractante.

1.3 AUTRES RESPONSABILITÉS

Xcalibur est responsable des transports, de mobilisation, de démobilisation et de subsistance, lors du
transit, ainsi que de l'expédition entre le siège de la société et les points respectifs de l’arrivée et du
départ de l'avion, personnel, équipements techniques, matériaux et fournitures nécessaires à
l'exécution efficace du travail, y compris les carburants et lubrifiants. Conformité avec toutes les

Page30f5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

dispositions de la Loi sur les transports nationaux et directives, ordonnances et règlements en vertu
de ces lois.

Xcalibur n’admettra pas l’utilisation de l'aéronef proposé, ou systèmes spécifiés pour ce projet à un
autre projet jusqu'à l'achèvement de la phase d'acquisition de données sans l'approbation de
l'autorité technique,

Xcalibur est chargé d'organiser et de payer pour son hébergement, les repas et les frais accessoires
tels que des redevances aéroportuaires.

1.4 MAINTENANCE DES STANDARDS DE LEVÉ
1.4.1 Inspection Technique:

Tout le travail s'effectuera à la satisfaction et sous réserve de l'acceptation de l'autorité technique.
Les autorités techniques déléguées feront des voyages périodiques sur le site de sondage pour
surveiller les opérations sur le terrain, afin d'observer si les opérations sont menées conformément
aux spécifications du contrat. Les copies de la portée des travaux doivent être en possession du
gestionnaire des opérations au cours des opérations sur le terrain et du chef de projet au cours de la
phase de compilation.

Les responsables technique seront disponibles pour consultation sur des problèmes techniques qui
peuvent survenir au cours du travail sur le terrain et ont le pouvoir d'approuver, par écrit, des
changements des spécifications techniques qui n’affecteront pas la portée générale des travaux à
effectuer. Tout changement qui pourrait entraîner des réductions ou des frais supplémentaires doit
être confié à l'autorité contractante avec une copie à l'autorité technique.

Nonobstant les dispositions qui précèdent, l'entrepreneur est seul responsable de la qualité du travail,
Le Directeur du projet doit s'assurer que les procédures de contrôle de qualité adéquates sont en
place et sont strictement appliquées, afin de garantir la qualité de travail, Il doit signer à son tour
chaque rapport et chaque produit soumis à l'inspection, attestant ainsi que les travaux ont été réalisés
selon les spécifications techniques à la Section 3.

1.4.2 Vérification sur terrain:

La récupération de la trajectoire de vol initiale et une inspection complète de toutes les données se
feront par l'entrepreneur sur terrain. À la fin des opérations sur le terrain, une copie sur papier de (1)
la carte préliminaire des contours des anomalies magnétiques, (2) la carte des contours
différentiellement corrigée de modèle numérique d'élévation (altitude GPS moins radar), (3) la carte
différentiellement corrigée de la trajectoire de vol, seront produites à une échelle appropriée dans
sur le terrain. Ces produits seront utilisés dans la vérification finale des données sur terrain,

1:43 Vérification des données en vol:

Toutes les données numériques seront vérifiées par l'entrepreneur après chaque vol par un processus
approprié à l'aide de matériel disponible à la base des opérations de vol (voir Spécifications
techniques, Section 3).

1.4.4 Données de levé incomplètes:

Page 40f5
République Démocratique du Congo
Cartographie géophysique aéroportée et géologique du pays

L'entrepreneur refera le levé, non-payant, des lignes ou tronçons de lignes pour lesquelles les données
numériques nécessaires sont manquantes ou ne sont pas conformes aux spécifications techniques
{article 3). Les erreurs isolées ou les pointes, les lacunes et gaps non-séquentiels consistant en
quelques points qui peuvent être corrigés par interpolation sont acceptables.

1.4.5 Re-vols — Perte de données:

Des données numériques qui sont perdues en transit ou en traitement (siles copies numériques n’ont
pas été faites) ou sont rejetées par le responsable technique doivent être réacquises dans les mêmes
conditions énoncées dans les spécifications techniques y compris les services de pilotage. Tout re-vol
pour remplacer la perte de données numériques sera au frais de l'entrepreneur.

Page5of5s
